Case 1:17-cr-20701-MGC Document 326 Entered on FLSD Docket 01/18/2020 Page 1 of 25
                                                                                  1


     1                     UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
     2                               (MIAMI)
                           CASE NO. 1:17-CR-20701-MGC-5
     3

     4    UNITED STATES OF AMERICA               Miami, Florida

     5                                           January 7, 2019
                     vs.                         Monday
     6

     7   LEONARDO MIGUEL GARCIA MORALES
                                            Scheduled for 10:00 a.m.
     8                                      Held 10:08 a.m. - 1:38 p.m.
         _____________________________________________________________
     9

   10                                  JURY TRIAL
                                         DAY 15
   11                                 PAGES 1 - 25

   12                   BEFORE THE HONORABLE DONALD L. GRAHAM
                            UNITED STATES DISTRICT JUDGE
   13

   14    APPEARANCES:

   15    FOR THE GOVERNMENT:          IGNACIO JESUS VAZQUEZ, JR., AUSA
                                      J. MACKENZIE DUANE, AUSA
   16                                 United States Attorney's Office
                                      Miami Special Prosecutions Section
   17                                 99 Northeast 4th Street
                                      Room 806
   18                                 Miami, Florida 33132

   19    FOR THE DEFENDANT:           DERIC ZACCA, ESQ.
                                      Deric Zacca, P.A.
   20                                 110 Southeast 6th Street
                                      110 Tower - Suite 1700
   21                                 Fort Lauderdale, Florida     33301

   22
         STENOGRAPHICALLY
   23    REPORTED BY:                 GLENDA M. POWERS, FPR, CRR, FPR
                                      Official Federal Court Reporter
   24                                 United States District Court
                                      400 North Miami Avenue
   25                                 Miami, Florida 33128
Case 1:17-cr-20701-MGC Document 326 Entered on FLSD Docket 01/18/2020 Page 2 of 25
                                                                                  2


     1                               I N D E X

     2
                                                                        PAGE
     3

     4   JURY DELIBERATIONS
         CONTINUED AT 10:00 A.M.                                           3
     5

     6   RESPONSES TO JURY QUESTIONS
         BY THE COURT                                                      7
     7

     8   QUESTION FROM THE JURY                                          10

     9
         RESPONSE TO JURY QUESTION
   10    BY THE COURT                                                    11

   11
         JURY VERDICT                                                    13
   12

   13    POLLING OF THE JURY                                             15

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
Case 1:17-cr-20701-MGC Document 326 Entered on FLSD Docket 01/18/2020 Page 3 of 25
                                                                                  3


     1             (Call to the order of the Court:)

     2             (Defendant Leonardo Garcia Morales aided by

     3   Court-Certified Spanish Interpreters.)

     4             COURTROOM DEPUTY:     United States District Court,

     5   Southern District of Florida; the Honorable Donald L. Graham

     6   presiding.

     7             THE COURT:    Good morning.    You may be seated.

     8             MR. ZACCA:    Good morning.

     9             MR. VAZQUEZ:    Good morning.

   10              THE COURT:    So, I believe, as of last session, you were

   11    able to view the transcript.

   12              Since that time, Mr. Vazquez has had -- Mr. Zacca's had

   13    an opportunity to meet with his client, Mr. Garcia Morales, so

   14    why don't we take a look at the issues again.

   15              I know you have consulted with your client yesterday

   16    morning and perhaps even this morning.

   17              With regard to the jury requesting the transcript of

   18    Mr. Magdalena, what is your position now, subsequent to

   19    consultation?

   20              MR. ZACCA:    Judge, I spoke to Mr. Garcia Morales about

   21    the jury's request for the Magdalena transcript and the Court's

   22    proposed response.     We don't have an objection to providing the

   23    transcript, as requested by the jury.

   24              THE COURT:    Very well.    So, accompanying the

   25    transcript, I propose the following written response:
Case 1:17-cr-20701-MGC Document 326 Entered on FLSD Docket 01/18/2020 Page 4 of 25
                                                                                  4


     1             "Ladies and gentlemen of the jury, we have provided you

     2   with the requested transcript.       Please remember that you must

     3   consider all of the evidence, including testimony and exhibits

     4   presented and received during the trial in deciding the facts."

     5             Any opposition?

     6             MR. VAZQUEZ:    No objection from the United States.

     7             MR. ZACCA:    Judge, I read it to him yesterday morning.

     8   That's still our proposition.

     9             THE COURT:    And with respect to the additional question

   10    with regard to Count 7 of the indictment, where the jury

   11    inquired:

   12              "We request an explanation/clarification of Count 7,

   13    verbal clarification would be okay."

   14              And I propose the following:

   15              "Ladies and gentlemen of the jury, please have one of

   16    your members do the following:

   17              "Read Count 7 of the indictment, and then read the

   18    instruction for Count 7 on page 24 of the Court's instructions

   19    to the jury, and then read the theory of defense instruction

   20    related to Count 7 on page 26 of the Court's instructions to

   21    the jury.

   22              "After reading the charge in the indictment and the

   23    corresponding jury instructions, if you have further questions

   24    or concerns, please write it down and pass it" -- it should

   25    be -- "the note to the court security officer."
Case 1:17-cr-20701-MGC Document 326 Entered on FLSD Docket 01/18/2020 Page 5 of 25
                                                                                  5


     1             It says, "pass it to the court security officer."

     2   I guess it doesn't really matter.

     3             What would your position be with regard to that

     4   response?    Mr. Vazquez?

     5             MR. VAZQUEZ:    Your Honor, I don't have any objection to

     6   that.   I think I might have an addition to it.

     7             I would also ask them to consider the aiding and

     8   abetting instruction, which is on the preceding page 25, if

     9   there's going to be an edit to what you're reading to them.

   10              THE COURT:    I don't propose to edit it, because I think

   11    it's clear enough, but are you saying, in addition thereto?

   12              MR. VAZQUEZ:    Yes.   Directing them to page 24, Count 7,

   13    in the theory of defense instruction, I think that the -- they

   14    would also benefit from being reminded about the aiding and

   15    abetting instruction, which is on page 25.

   16              THE COURT:    Response?

   17              MR. ZACCA:    Judge, I think your response as put

   18    directly answers their question, and I think it's sufficient;

   19    and as the Court proposed, I have no objection to the language

   20    that the Court's proposed.

   21              THE COURT:    Aiding and abetting is on page --

   22              MR. VAZQUEZ:    -- 25.    It follows the Count 7

   23    instruction.

   24              THE COURT:    And the rationale would be what, that

   25    somehow -- it specifically asks for Count 7, and your position,
Case 1:17-cr-20701-MGC Document 326 Entered on FLSD Docket 01/18/2020 Page 6 of 25
                                                                                  6


     1   I suppose, is, if we're talking about theory of defense, we

     2   should also be considering aiding and abetting rationale?

     3             MR. VAZQUEZ:    Yes, because the Count 7, the way that

     4   that crime can be committed that's charged in it, is informed

     5   by the aiding and abetting instruction which was charged in the

     6   indictment.

     7             So if they're laser-focused to just Count 7 -- and

     8   they're not, I guess, reminded about the other theory -- of how

     9   it could be accomplished through aiding and abetting -- I think

   10    that would give them an incomplete presentation of how to

   11    approach this issue, and then they're also being laser-focused

   12    on the theory of defense.      I think it would be proper to give

   13    them a complete view.

   14              THE COURT:    Alright.   Count 7 does allege a continuancy

   15    of Section 2, which is aiding and abetting, so perhaps that

   16    would be appropriate.

   17              Anything further, Mr. Zacca?

   18              I think my inclination is to, in fact, include

   19    18 U.S.C. 2, but what I'm going to do is to call them into the

   20    courtroom and read this instruction, and it's an item 4, I will

   21    say, also consider 18 U.S.C. 2 -- or Count 7 charges the aiding

   22    and abetting, so I will do that as well.

   23              MR. ZACCA:    Judge, I don't have a legal contention to

   24    that, so...

   25              THE COURT:    I just wanted you to go count them just
Case 1:17-cr-20701-MGC Document 326 Entered on FLSD Docket 01/18/2020 Page 7 of 25
                                                                                  7


     1   because the court security officer was outside letting them in,

     2   and he's not here yet.

     3             (Discussion held off the record.)

     4             THE COURT:    So I am going to amend the written

     5   response.    I am going to bring them in, read the written

     6   response and give them a copy of it as well.

     7             We have two copies of the transcript that we will also

     8   give them.

     9             COURT SECURITY OFFICER:      All rise for the jury, please.

   10              (Jury entered courtroom at 10:25 a.m.)

   11              THE COURT:    Good morning, ladies and gentlemen.

   12              We're now ready to proceed in this cause, and I have

   13    two responses to your questions.

   14              I'm going to give you the written response as well,

   15    but, essentially, we are going to provide you with the

   16    requested transcript.      We have two copies of it for you.

   17              Please remember that you must consider all of the

   18    evidence -- including the testimony and the exhibits presented

   19    and received during the trial -- in deciding the facts; so even

   20    though you have just one transcript, you have to consider all

   21    of the evidence, keep that in mind.

   22              With respect to your second question, keep in mind,

   23    there are two judges in this case, the judge of the facts and

   24    the judge of the law.

   25              I am serving as the judge of the law and can't go
Case 1:17-cr-20701-MGC Document 326 Entered on FLSD Docket 01/18/2020 Page 8 of 25
                                                                                  8


     1   beyond the law, so I'm providing you with the following

     2   response regarding Count 7:

     3             So, first, please have one of your members do the

     4   following:

     5             Read Count 7 of the indictment, and then read the

     6   instructions for Count 7 on page 24 and the aiding and abetting

     7   instruction on page 25.

     8             Read the theory of defense instruction relating to

     9   Count 7 on page 26 of the Court's instructions to the jury.

   10              After reading the charge in the indictment and the

   11    corresponding jury instructions, if you have further questions

   12    or concerns, please write it down and pass the note to the

   13    court security officer.

   14              So, we've given you the law and you've asked us to,

   15    essentially, explain the law.

   16              And so, in particular, we're not exactly sure beyond

   17    the law what it is that you are requesting.

   18              So, try these steps, listen carefully, think about the

   19    charge, the instructions, and see if that resolves the issue.

   20              If that doesn't resolve the issue, then you need to be

   21    more specific in telling us what it is you're requesting,

   22    keeping in mind that we can't say anything about the facts,

   23    only about the law itself.

   24              So, we're going to send in two copies of the

   25    transcript, along with responses that I just presented.
Case 1:17-cr-20701-MGC Document 326 Entered on FLSD Docket 01/18/2020 Page 9 of 25
                                                                                  9


     1             Thank you.    We are in recess.

     2             COURT SECURITY OFFICER:      All rise for the jury, please.

     3             (Jury exited courtroom at 10:30 a.m.)

     4             THE COURT:    Be seated.

     5             I'm awaiting the corrected version of the second

     6   response, which we will provide along with the first response

     7   on the transcript issue.

     8             Are there any other matters that the Court should

     9   entertain?

   10              MR. VAZQUEZ:    Your Honor, I just wanted to raise a

   11    point on logistics for today.        I had a chance to speak with the

   12    Marshals and advised them I believe it's the Court's intention

   13    to have the defendant here throughout the day, and I believe

   14    that that can be done, until at least 5:00, he can be in Court,

   15    and I believe that's going to be fine.

   16              I just wanted to bring that to the Court's attention.

   17              THE COURT:    Alright.   Anything further?

   18              MR. VAZQUEZ:    Not on behalf of the United States,

   19    Your Honor.

   20              MR. ZACCA:    Not from the defense, Judge.

   21              THE COURT:    Alright.   Counsel, if you desire, you can

   22    take a look at the written responses, along -- that will be

   23    presented along with the transcripts that you have already

   24    reviewed.

   25              We are in recess.
Case 1:17-cr-20701-MGC Document 326 Entered on FLSD Docket 01/18/2020 Page 10 of 25
                                                                                 10


     1              (Jury deliberations continued from 10:30 a.m. until

     2    1:18 p.m.)

     3              (Proceedings held in open court at 12:08 p.m. as

     4    follows:)

     5              COURTROOM DEPUTY:    All rise.    Court is back in session.

     6              THE COURT:   Be seated.

     7              I think you have received a copy of the last question,

     8    wherein the jury asked if the word "attempted" in the

     9    instructions should be in the sentence.

    10              And in short, I think they're right.

    11              If you look at the pattern book, it refers to the

    12    substantive count.     So we are instructing them that he's

    13    charged with an attempt, the substantive elements are one, two,

    14    three, and to be found guilty of attempted possession, you have

    15    to find the following.

    16              So it would seem to me the answer to the question would

    17    be:   "Ladies and gentlemen of the jury, in specific response to

    18    your question, the answer is "no."

    19              "The instructions would be clearer if you remove the

    20    word "attempted" from the second paragraph on page 24."

    21              Response?

    22              MR. VAZQUEZ:   I agree with the Court, Your Honor.

    23              MR. ZACCA:   Judge, your response is based on us

    24    assuming for certainty that we know exactly what they're

    25    asking.   It seems -- I agree with the Court, that that seems to
Case 1:17-cr-20701-MGC Document 326 Entered on FLSD Docket 01/18/2020 Page 11 of 25
                                                                                 11


     1    be a reasonable interpretation of their question.

     2              THE COURT:   Well --

     3              MR. ZACCA:   At first, I looked at it -- I don't know if

     4    it happened to you, but it happened to me -- I had to read the

     5    instruction we gave and the question back and forth a couple of

     6    times and -- to understand exactly what their question was.

     7              THE COURT:   I guess the point that you should take a

     8    look at is the special instruction S-11, where the pattern

     9    reads:

    10              "In some cases" -- which we instructed them on -- "it's

    11    a crime to attempt to commit an offense, even if the attempt

    12    fails.   In this case the defendant is charged in Count" --

    13    'blank' -- here -- "7 with attempting to commit" -- and then

    14    the substantive offense.

    15              "The defendant can be found guilty of" -- then it says

    16    the substantive offense.

    17              And our instruction reads not the substantive offense,

    18    but "the attempt to commit" the substantive offense, which is

    19    inconsistent with Count 3.

    20              And in Count 3, we said the "Hobbs Act robbery," the

    21    substantive offense.

    22              In Count 7, it should be consistent with 3, the

    23    substantive offense.

    24              Am I being clear?

    25              MR. ZACCA:   I'm following you, Judge, and I can see --
Case 1:17-cr-20701-MGC Document 326 Entered on FLSD Docket 01/18/2020 Page 12 of 25
                                                                                 12


     1    Judge, this is coming -- what you're -- in your proposed

     2    answer -- or response -- is -- and it sounds like it is --

     3    emanating from the pattern jury instruction, S-11 -- I'm right

     4    now trying to download it --

     5              THE COURT:   S-11.

     6              MR. ZACCA:   -- S-11 -- I'd like to look at it --

     7              THE COURT:   Sure.

     8              MR. ZACCA:   -- but I can't seem to download it right

     9    now.

    10              THE COURT:   Alright, we are giving it to you at this

    11    time.

    12              MR. ZACCA:   Thank you.    I see what you're saying.

    13    Judge, I'm not going to argue against the law, it's clear, and

    14    I think your proposal is in line with the pattern jury

    15    instruction, so that's fine.

    16              THE COURT:   Alright.    So, 12:10 p.m., so this response

    17    will be given to the members of the jury.

    18              Are there any other issues that we can address at this

    19    time?

    20              MR. VAZQUEZ:   Nothing else from the Government,

    21    Your Honor.

    22              MR. ZACCA:   Nothing from the defense, Judge.

    23              THE COURT:   Thank you.

    24              We are in recess.

    25              MR. ZACCA:   Thank you, Your Honor.
Case 1:17-cr-20701-MGC Document 326 Entered on FLSD Docket 01/18/2020 Page 13 of 25
                                                                                 13


     1              (Recess taken from 12:13 p.m. to 1:18 p.m.)

     2              (Proceedings held in open court at 1:18 p.m. as

     3    follows:)

     4              COURTROOM DEPUTY:    All rise.    Court is back in session.

     5              THE COURT:   Be seated.    We have received a

     6    communication that the jury has reached a verdict.

     7              Is there any reason why the verdict should not be

     8    received at this time?

     9              MR. VAZQUEZ:   No reason on behalf of the United States.

    10              MR. ZACCA:   No, Judge.

    11              THE COURT:   Bring the jury in, please.

    12              COURT SECURITY OFFICER:     Yes, Your Honor.

    13              (Jury entered courtroom at 1:18 p.m.)

    14              THE COURT:   Be seated.

    15              Ms. Diez, has the jury reached a unanimous verdict?

    16              JURY FOREPERSON:    Yes, we have.

    17              THE COURT:   Please pass the verdict form to Ms. Foster.

    18              I note that the verdict form has not been signed, and

    19    we will return it to Ms. Diez.

    20              If all the jurors have concurred in the verdict, then

    21    you may sign it.

    22              If there's any reason to believe all of the jurors have

    23    not concurred, I will return you to the deliberation room at

    24    this time.

    25              (Brief pause in the proceedings.)
Case 1:17-cr-20701-MGC Document 326 Entered on FLSD Docket 01/18/2020 Page 14 of 25
                                                                                 14


     1              THE COURT:     The Court notes that the verdict has been

     2    signed by the foreperson and dated as well.

     3              At this time, the Court will publish the verdict:

     4              We, the jury, unanimously find the Defendant,

     5    Leonardo Miguel Garcia Morales, as to Count 1 of the

     6    indictment:    Guilty.

     7              1.(a)ii:     We further unanimously find with respect to

     8    that count that the defendant knowingly conspired to commit the

     9    marijuana robbery as charged.

    10              2.   We, the jury, unanimously find the Defendant,

    11    Leonardo Miguel Garcia Morales, as to Count 2 of the

    12    indictment:    Guilty.

    13              We, the jury, having found the defendant guilty of the

    14    offense charged in Count 2, unanimously find that the following

    15    controlled substance was appropriate for the verdict, cocaine,

    16    weighing 500 grams or more.

    17              3.   We, the jury, unanimously find the Defendant,

    18    Leonardo Miguel Garcia Morales, as to Count 3 of the

    19    indictment:    Guilty.

    20              We, the jury, unanimously find the Defendant,

    21    Leonardo Miguel Garcia Morales, as to Count 4 of the

    22    indictment:    Not guilty.

    23              5.   We, the jury, unanimously find the Defendant,

    24    Leonardo Miguel Garcia Morales, as to Count 7 of the

    25    indictment:    Guilty.
Case 1:17-cr-20701-MGC Document 326 Entered on FLSD Docket 01/18/2020 Page 15 of 25
                                                                                 15


     1              With respect to the drug involved in Count 7, cocaine,

     2    weighing 500 grams or more.

     3              Dated and signed by Ms. Jennifer Diez, the foreperson

     4    of the jury.

     5              Ladies and gentlemen, if the verdict as published is

     6    your verdict, then respond to the question that I will ask you

     7    by saying "yes."

     8              If the verdict as read is not your verdict, please

     9    respond "no."

    10              Was the verdict as read your verdict, Mr. Lynch?

    11              THE JUROR:   Yes.

    12              THE COURT:   Ms. Pina?

    13              THE JUROR:   Yes.

    14              THE COURT:   Ms. Lezama?

    15              THE JUROR:   Yes.

    16              THE COURT:   Mr. Mendoza?

    17              THE JUROR:   Yes.

    18              THE COURT:   Mr. "S"?

    19              THE JUROR:   Yes.

    20              THE COURT:   Ms. Hands?

    21              THE JUROR:   Yes.

    22              THE COURT:   Ms. Asalde?

    23              THE JUROR:   Yes.

    24              THE COURT:   Ms. Diez?

    25              THE JUROR:   Yes.
Case 1:17-cr-20701-MGC Document 326 Entered on FLSD Docket 01/18/2020 Page 16 of 25
                                                                                 16


     1              THE COURT:   Mr. Salazar?

     2              THE JUROR:   Yes.

     3              THE COURT:   Ms. Espinoza?

     4              THE JUROR:   Yes.

     5              THE COURT:   Mr. Martinez?

     6              THE JUROR:   Yes.

     7              THE COURT:   And Mr. Wilcox?

     8              THE JUROR:   Yes.

     9              THE COURT:   Ladies and gentlemen, I want to thank you

    10    for your participation in this trial.

    11              You have gone above the call of duty.

    12              As I have stated on many occasions, jury service is one

    13    of the obligations that we have as citizens of this country,

    14    and we thank you very, very much for your participation, and

    15    your deliberations, and your overall conduct in this case.

    16              I do not comment on the verdict itself because the

    17    verdict, as read, is your verdict, and that speaks for all of

    18    you.

    19              I'm going to ask you to go into the deliberation room.

    20    In just a few moments, I will excuse you permanently.

    21              You may now retire to the deliberation room.

    22              COURT SECURITY OFFICER:      All rise for the jury, please.

    23              (Jury exited courtroom at 1:25 p.m.)

    24              THE COURT:   You may be seated.

    25              Mr. Leonardo Miguel Garcia Morales, as to Count 1 of
Case 1:17-cr-20701-MGC Document 326 Entered on FLSD Docket 01/18/2020 Page 17 of 25
                                                                                 17


     1    the indictment, you are adjudged guilty to commit the marijuana

     2    robbery as charged.

     3              As to Count 2 of the indictment, you are adjudged

     4    guilty as to cocaine weighing 500 grams or more.

     5              As to Count 3 of the indictment, you are adjudged

     6    guilty.

     7              As to Count 4 of the indictment, you are adjudged not

     8    guilty.

     9              As to Count 5 of the -- I'm sorry -- as to Count 7 of

    10    the indictment, the last one, you are adjudged guilty of

    11    cocaine weighing 500 grams or more.

    12              Sentencing in this cause is scheduled for Thursday,

    13    March 14th, 2019, at 10 a.m.

    14              The parties have been given an order on sentencing.

    15    Please comply with the terms in the order.

    16              Are there additional matters by the Government?

    17              MR. VAZQUEZ:   Your Honor, perhaps just advise you of

    18    some things that I have heard from the Bureau of Prisons, to

    19    the extent that it affects this Court's scheduling.

    20              THE COURT:   Alright.

    21              With regard to the verdict, are there any issues,

    22    et cetera?

    23              MR. VAZQUEZ:   No, sir.

    24              THE COURT:   Alright.    Let me ask the defense.

    25              With respect to the verdict, are there any additional
Case 1:17-cr-20701-MGC Document 326 Entered on FLSD Docket 01/18/2020 Page 18 of 25
                                                                                 18


     1    issues that the Court should consider?

     2               MR. ZACCA:   Not at this time, Judge, no.

     3               THE COURT:   Now, Government, with regard to any other

     4    matters, is there something you would like for the Court to

     5    address?

     6               MR. VAZQUEZ:   Yes, Your Honor.    I received a request

     7    from Mr. Rick Deaguiar from the Bureau of Prisons -- given the

     8    nature of the defendant and the costs that are associated with

     9    him -- that they wanted me to address -- and perhaps, this

    10    through a motion -- a request for expedited sentencing.

    11               I don't know if that's feasible or not.

    12               The next point that Mr. Zacca and I have been present

    13    for, word from the Marshals is that because of the defendant's

    14    needs, they may send him to a facility in South Carolina -- I

    15    believe South Carolina, or North Carolina, pending the

    16    sentencing, so he can be properly addressed with a B.O.P.

    17    facility that's suited for his needs.

    18               THE COURT:   Now, let me make sure I'm clear.

    19               You've requested an expedited sentencing.

    20               Is that considering that he will be not going to

    21    another facility, or are you requesting both, expedited and

    22    being aware that he will be sent to a different facility?

    23               MR. VAZQUEZ:   Yes, I believe -- and I wanted to kind of

    24    broach this with you, because I've not been in this situation,

    25    candidly, with a defendant with these particular needs, that if
Case 1:17-cr-20701-MGC Document 326 Entered on FLSD Docket 01/18/2020 Page 19 of 25
                                                                                 19


     1    that was something that the Court was amenable to and the

     2    defense was amenable to, we would be moving for that, I think

     3    it would shorten his stay at the facility that's out of state,

     4    and I think it may reduce the amount of time, I guess, that

     5    Mr. Zacca may have to go there or -- I'm not sure -- if the

     6    Court is not amenable to that --

     7               THE COURT:   I'm a little unclear exactly what the

     8    request is.    In other words, if I -- let's hear from the

     9    defense with regard to directing the probation office to

    10    prepare an expedited presentence report, although, it seems to

    11    me, in this case, a full and complete presentence report would

    12    be proper, however, they may be able to complete it quicker

    13    than typically done.     I'm not sure about that.

    14               We have had expedited, short presentence reports that

    15    we typically have in immigration cases.        This is not that type

    16    of case.

    17               I think a full and complete report should be prepared.

    18    However, it seems to me, this is a matter between the parties

    19    and the probation office as to how soon they can accomplish a

    20    full report.

    21               They need less than the typical 70 days, I don't have

    22    any issue with that.     So you can confer with them and see what,

    23    if anything, they can do.

    24               Mr. Zacca, do you have any particular comment or

    25    request?
Case 1:17-cr-20701-MGC Document 326 Entered on FLSD Docket 01/18/2020 Page 20 of 25
                                                                                 20


     1              MR. ZACCA:   No, Judge.    I think you're right.     I mean,

     2    I'm reluctant to agree to an expedited report, it's an unusual

     3    case, it's -- we're dealing with substantive charges here that

     4    he's been found guilty of.      I think a full and complete report

     5    so that Your Honor can make a proper and appropriate sentence

     6    in this case.

     7              THE COURT:   Well, I am going to direct a full and

     8    complete report.

     9              I guess the question is, if the probation office can

    10    complete it sooner than typical 70 days, is that something you

    11    oppose me requesting?

    12              MR. ZACCA:   I don't see why I would, other than, I

    13    just -- Judge -- no, if probation's able to accommodate and do

    14    a full --

    15              THE COURT:   Here's the issue now.     The probation office

    16    has to meet with the defendant and his counsel.         So if he moves

    17    to another facility, now we have time factors, and I'm not sure

    18    that we can get a quicker report.

    19              So, Government, why don't you confer with the

    20    Bureau of Prisons and find out, given our discussions,

    21    specifically, what it is you want to request.

    22              And then you can make that request, and I can issue a

    23    directive to the probation office, understanding that the Court

    24    believes that a full report is appropriate in this case.

    25              MR. VAZQUEZ:   Yes, sir.    Thank you.
Case 1:17-cr-20701-MGC Document 326 Entered on FLSD Docket 01/18/2020 Page 21 of 25
                                                                                 21


     1               THE COURT:   So, as you're aware, there are lots of

     2    factors.    So if he's moved to another facility, there's time

     3    and costs associated there, too, and then moving him back, time

     4    and costs associated there, too.       So discuss that and you can

     5    be clear in what specific requests you want to make.

     6               MR. VAZQUEZ:   Yes, sir.   Thank you.

     7               THE COURT:   Anything further from the parties?

     8               MR. VAZQUEZ:   Not on behalf of the United States, Your

     9    Honor.   Thank you.

    10               MR. ZACCA:   Not from the defense, Judge.     Thank you.

    11               THE COURT:   Thank you all.   Have a good day.

    12               (Proceedings concluded at 1:38 p.m.)

    13

    14                            C E R T I F I C A T E

    15
                      I hereby certify that the foregoing is an
    16
                     accurate transcription of the proceedings in the
    17
                     above-entitled matter.
    18

    19
                     January 18th, 2020   /s/Glenda M. Powers
    20                                      GLENDA M. POWERS, RPR, CRR, FPR
                                            United States District Court
    21                                      400 North Miami Avenue, 08S33
                                            Miami, Florida 33128
    22

    23

    24

    25
Case 1:17-cr-20701-MGC Document 326 Entered on FLSD Docket 01/18/2020 Page 22 of 25
                                                                            22


                 '              33301 [1] - 1:21            addition [2] - 5:6, 5:11    21:8                       8:12
                                                            additional [3] - 4:9,      believes [1] - 20:24       concluded [1] - 21:12
    'blank' [1] - 11:13                     4                17:16, 17:25              benefit [1] - 5:14         concurred [2] - 13:20,
                                                            address [3] - 12:18,       between [1] - 19:18         13:23
                /               4 [3] - 6:20, 14:21,         18:5, 18:9                beyond [2] - 8:1, 8:16     conduct [1] - 16:15
                                 17:7                       addressed [1] - 18:16      book [1] - 10:11           confer [2] - 19:22,
    /s/Glenda [1] - 21:19       400 [2] - 1:24, 21:21       adjudged [5] - 17:1,       brief [1] - 13:25           20:19
                                4th [1] - 1:17               17:3, 17:5, 17:7,         bring [3] - 7:5, 9:16,     consider [6] - 4:3, 5:7,
                0                                            17:10                      13:11                      6:21, 7:17, 7:20,
                                            5               advise [1] - 17:17         broach [1] - 18:24          18:1
    08S33 [1] - 21:21                                       advised [1] - 9:12         Bureau [3] - 17:18,        considering [2] - 6:2,
                                5 [2] - 14:23, 17:9         affects [1] - 17:19         18:7, 20:20                18:20
                1               500 [4] - 14:16, 15:2,      agree [3] - 10:22,         BY [3] - 1:23, 2:6, 2:10   consistent [1] - 11:22
                                 17:4, 17:11                 10:25, 20:2                                          conspired [1] - 14:8
    1 [3] - 1:11, 14:5,         5:00 [1] - 9:14
     16:25
                                                            aided [1] - 3:2                       C               consultation [1] - 3:19
                                                            aiding [9] - 5:7, 5:14,                               consulted [1] - 3:15
    1.(a)ii [1] - 14:7                      6                5:21, 6:2, 6:5, 6:9,      candidly [1] - 18:25       contention [1] - 6:23
    10 [2] - 2:8, 17:13                                      6:15, 6:21, 8:6           carefully [1] - 8:18       continuancy [1] - 6:14
    10:00 [2] - 1:7, 2:4        6th [1] - 1:20                                         Carolina [3] - 18:14,
                                                            allege [1] - 6:14                                     CONTINUED [1] - 2:4
    10:08 [1] - 1:8                                         Alright [7] - 6:14,         18:15                     continued [1] - 10:1
    10:25 [1] - 7:10                        7                9:17, 9:21, 12:10,        CASE [1] - 1:2             controlled [1] - 14:15
    10:30 [2] - 9:3, 10:1                                    12:16, 17:20, 17:24       case [8] - 7:23, 11:12,    copies [3] - 7:7, 7:16,
    11 [1] - 2:10               7 [23] - 1:5, 2:6, 4:10,
                                                            amenable [3] - 19:1,        16:15, 19:11, 19:16,       8:24
    110 [2] - 1:20, 1:20         4:12, 4:17, 4:18,
                                                             19:2, 19:6                 20:3, 20:6, 20:24         copy [2] - 7:6, 10:7
    12:08 [1] - 10:3             4:20, 5:12, 5:22,
                                                            amend [1] - 7:4            cases [2] - 11:10,         corrected [1] - 9:5
    12:10 [1] - 12:16            5:25, 6:3, 6:7, 6:14,
                                                            AMERICA [1] - 1:4           19:15                     corresponding [2] -
    12:13 [1] - 13:1             6:21, 8:2, 8:5, 8:6,
                                                            amount [1] - 19:4          certainty [1] - 10:24       4:23, 8:11
    13 [1] - 2:11                8:9, 11:13, 11:22,
                                                            answer [3] - 10:16,        Certified [1] - 3:3        costs [3] - 18:8, 21:3,
    14th [1] - 17:13             14:24, 15:1, 17:9
                                                             10:18, 12:2               certify [1] - 21:15         21:4
                                70 [2] - 19:21, 20:10
    15 [2] - 1:10, 2:13                                     answers [1] - 5:18         cetera [1] - 17:22         counsel [2] - 9:21,
    1700 [1] - 1:20                                         APPEARANCES [1] -          chance [1] - 9:11           20:16
    18 [2] - 6:19, 6:21                     8                1:14                      charge [3] - 4:22,         Count [33] - 4:10,
    18th [1] - 21:19                                        approach [1] - 6:11         8:10, 8:19                 4:12, 4:17, 4:18,
                                806 [1] - 1:17
    1:17-CR-20701-MGC-                                      appropriate [4] - 6:16,    charged [7] - 6:4, 6:5,     4:20, 5:12, 5:22,
     5 [1] - 1:2                                             14:15, 20:5, 20:24         10:13, 11:12, 14:9,        5:25, 6:3, 6:7, 6:14,
    1:18 [4] - 10:2, 13:1,
                                            9                                           14:14, 17:2
                                                            argue [1] - 12:13                                      6:21, 8:2, 8:5, 8:6,
     13:2, 13:13                99 [1] - 1:17               Asalde [1] - 15:22         charges [2] - 6:21,         8:9, 11:12, 11:19,
    1:25 [1] - 16:23                                        associated [3] - 18:8,      20:3                       11:20, 11:22, 14:5,
    1:38 [2] - 1:8, 21:12                                                              citizens [1] - 16:13        14:11, 14:14, 14:18,
                                            A                21:3, 21:4
                                                            assuming [1] - 10:24       clarification [1] - 4:13    14:21, 14:24, 15:1,
                2               A.M [1] - 2:4               AT [1] - 2:4               clear [5] - 5:11, 11:24,    16:25, 17:3, 17:5,
                                a.m [6] - 1:7, 1:8, 7:10,   attempt [4] - 10:13,        12:13, 18:18, 21:5         17:7, 17:9
    2 [7] - 6:15, 6:19, 6:21,    9:3, 10:1, 17:13            11:11, 11:18              clearer [1] - 10:19        count [3] - 6:25,
     14:10, 14:11, 14:14,       abetting [9] - 5:8,         attempted [3] - 10:8,      client [2] - 3:13, 3:15     10:12, 14:8
     17:3                        5:15, 5:21, 6:2, 6:5,       10:14, 10:20              cocaine [4] - 14:15,       country [1] - 16:13
    2019 [2] - 1:5, 17:13        6:9, 6:15, 6:22, 8:6       attempting [1] - 11:13      15:1, 17:4, 17:11         couple [1] - 11:5
    2020 [1] - 21:19            able [3] - 3:11, 19:12,     attention [1] - 9:16       coming [1] - 12:1          Court [18] - 1:23, 1:24,
    24 [4] - 4:18, 5:12, 8:6,    20:13                      Attorney's [1] - 1:16      comment [2] - 16:16,        3:1, 3:3, 3:4, 5:19,
     10:20                      above-entitled [1] -                                    19:24                      9:8, 9:14, 10:22,
                                                            AUSA [2] - 1:15, 1:15
    25 [5] - 1:11, 5:8, 5:15,    21:17                                                 commit [5] - 11:11,         10:25, 14:1, 14:3,
                                                            Avenue [2] - 1:24,
     5:22, 8:7                  accommodate [1] -                                       11:13, 11:18, 14:8,        18:1, 18:4, 19:1,
                                                             21:21
    26 [2] - 4:20, 8:9           20:13                                                  17:1                       19:6, 20:23, 21:20
                                                            awaiting [1] - 9:5
                                accompanying [1] -          aware [2] - 18:22, 21:1    committed [1] - 6:4        COURT [58] - 1:1, 2:6,
                3                3:24                                                  communication [1] -         2:10, 3:7, 3:10, 3:24,
                                                                                                                   4:9, 5:10, 5:16, 5:21,
    3 [7] - 2:4, 11:19,
                                accomplish [1] -                       B                13:6
                                                                                                                   5:24, 6:14, 6:25, 7:4,
                                 19:19                                                 complete [7] - 6:13,
     11:20, 11:22, 14:17,                                                                                          7:9, 7:11, 9:2, 9:4,
                                accomplished [1] -          B.O.P [1] - 18:16           19:11, 19:12, 19:17,
     14:18, 17:5                                                                                                   9:17, 9:21, 10:6,
                                 6:9                        based [1] - 10:23           20:4, 20:8, 20:10
    33128 [2] - 1:25, 21:21                                                                                        11:2, 11:7, 12:5,
                                accurate [1] - 21:16        BEFORE [1] - 1:12          comply [1] - 17:15
    33132 [1] - 1:18                                                                                               12:7, 12:10, 12:16,
                                Act [1] - 11:20             behalf [3] - 9:18, 13:9,   concerns [2] - 4:24,
Case 1:17-cr-20701-MGC Document 326 Entered on FLSD Docket 01/18/2020 Page 23 of 25
                                                                            23


     12:23, 13:5, 13:11,      Deric [1] - 1:19                                          1:15                        4:18, 4:20, 4:23, 8:6,
                                                                      F
     13:12, 13:14, 13:17,     desire [1] - 9:21                                        Graham [1] - 3:5             8:9, 8:11, 8:19, 10:9,
     14:1, 15:12, 15:14,      diez [1] - 13:15            facility [7] - 18:14,        GRAHAM [1] - 1:12            10:19
     15:16, 15:18, 15:20,     Diez [3] - 13:19, 15:3,       18:17, 18:21, 18:22,       grams [4] - 14:16,         intention [1] - 9:12
     15:22, 15:24, 16:1,       15:24                        19:3, 20:17, 21:2           15:2, 17:4, 17:11         interpretation [1] -
     16:3, 16:5, 16:7,        different [1] - 18:22       fact [1] - 6:18              guess [5] - 5:2, 6:8,        11:1
     16:9, 16:22, 16:24,      direct [1] - 20:7           factors [2] - 20:17,          11:7, 19:4, 20:9          Interpreters [1] - 3:3
     17:20, 17:24, 18:3,      directing [2] - 5:12,         21:2                       guilty [14] - 10:14,       involved [1] - 15:1
     18:18, 19:7, 20:7,        19:9                       facts [4] - 4:4, 7:19,        11:15, 14:6, 14:12,       issue [7] - 6:11, 8:19,
     20:15, 21:1, 21:7,       directive [1] - 20:23         7:23, 8:22                  14:13, 14:19, 14:22,        8:20, 9:7, 19:22,
     21:11                    directly [1] - 5:18         fails [1] - 11:12             14:25, 17:1, 17:4,          20:15, 20:22
    court [8] - 4:25, 5:1,    discuss [1] - 21:4          feasible [1] - 18:11          17:6, 17:8, 17:10,        issues [4] - 3:14,
     7:1, 8:13, 10:3, 10:5,   discussion [1] - 7:3        Federal [1] - 1:23            20:4                        12:18, 17:21, 18:1
     13:2, 13:4               discussions [1] -           few [1] - 16:20                                         item [1] - 6:20
    Court's [8] - 3:21,        20:20                      fine [2] - 9:15, 12:15                  H               itself [2] - 8:23, 16:16
     4:18, 4:20, 5:20, 8:9,   DISTRICT [3] - 1:1,         first [3] - 8:3, 9:6, 11:3
     9:12, 9:16, 17:19         1:1, 1:12                  FLORIDA [1] - 1:1            Hands [1] - 15:20                     J
    Court-Certified [1] -     District [4] - 1:24, 3:4,   Florida [6] - 1:4, 1:18,     hear [1] - 19:8
     3:3                       3:5, 21:20                   1:21, 1:25, 3:5,           heard [1] - 17:18          January [2] - 1:5,
    courtroom [5] - 6:20,     Donald [1] - 3:5              21:21                      Held [1] - 1:8               21:19
     7:10, 9:3, 13:13,        DONALD [1] - 1:12           focused [2] - 6:7, 6:11      held [3] - 7:3, 10:3,      Jennifer [1] - 15:3
     16:23                    done [2] - 9:14, 19:13      following [8] - 3:25,         13:2                      JESUS [1] - 1:15
    COURTROOM [3] -           down [2] - 4:24, 8:12         4:14, 4:16, 8:1, 8:4,      hereby [1] - 21:15         JR [1] - 1:15
     3:4, 10:5, 13:4                                        10:15, 11:25, 14:14        Hobbs [1] - 11:20          judge [8] - 3:20, 5:17,
                              download [2] - 12:4,
    crime [2] - 6:4, 11:11                                follows [3] - 5:22,          Honor [11] - 5:5, 9:10,      6:23, 7:23, 7:24,
                               12:8
    CRR [2] - 1:23, 21:20     drug [1] - 15:1               10:4, 13:3                  9:19, 10:22, 12:21,         7:25, 10:23, 12:13
                              DUANE [1] - 1:15            FOR [2] - 1:15, 1:19          12:25, 13:12, 17:17,      JUDGE [1] - 1:12
               D              during [2] - 4:4, 7:19      foregoing [1] - 21:15         18:6, 20:5, 21:9          Judge [10] - 4:7, 9:20,
                              duty [1] - 16:11            FOREPERSON [1] -             HONORABLE [1] -              11:25, 12:1, 12:22,
    dated [2] - 14:2, 15:3                                                              1:12                        13:10, 18:2, 20:1,
                                                            13:16
    DAY [1] - 1:10                                                                     Honorable [1] - 3:5          20:13, 21:10
    days [2] - 19:21, 20:10               E               foreperson [2] - 14:2,
                                                                                                                  judges [1] - 7:23
                                                            15:3
    Deaguiar [1] - 18:7       edit [2] - 5:9, 5:10        form [2] - 13:17, 13:18                  I              JUROR [12] - 15:11,
    dealing [1] - 20:3        elements [1] - 10:13                                                                  15:13, 15:15, 15:17,
                                                          Fort [1] - 1:21
    deciding [2] - 4:4,       emanating [1] - 12:3                                     IGNACIO [1] - 1:15           15:19, 15:21, 15:23,
                                                          forth [1] - 11:5
     7:19                                                                              immigration [1] -            15:25, 16:2, 16:4,
                              entered [2] - 7:10,         Foster [1] - 13:17
    defendant [8] - 9:13,      13:13                                                     19:15                      16:6, 16:8
                                                          FPR [3] - 1:23, 21:20
     11:12, 11:15, 14:8,                                                               inclination [1] - 6:18     jurors [2] - 13:20,
                              entertain [1] - 9:9         FROM [1] - 2:8
     14:13, 18:8, 18:25,                                                               include [1] - 6:18           13:22
                              entitled [1] - 21:17        full [7] - 19:11, 19:17,
     20:16                                                                             including [2] - 4:3,       Jury [1] - 10:1
                              Espinoza [1] - 16:3           19:20, 20:4, 20:7,
    DEFENDANT [1] -                                                                      7:18                     jury [33] - 3:17, 3:23,
                              ESQ [1] - 1:19                20:14, 20:24
     1:19                                                                              incomplete [1] - 6:10        4:1, 4:10, 4:15, 4:19,
                              essentially [2] - 7:15,
    Defendant [6] - 3:2,                                                               inconsistent [1] -           4:21, 4:23, 7:9, 7:10,
     14:4, 14:10, 14:17,
                               8:15                                   G                  11:19                      8:9, 8:11, 9:2, 9:3,
                              et [1] - 17:22
     14:20, 14:23                                         GARCIA [1] - 1:7             indictment [16] - 4:10,      10:8, 10:17, 12:3,
                              evidence [3] - 4:3,
    defendant's [1] -                                                                    4:17, 4:22, 6:6, 8:5,      12:14, 12:17, 13:6,
                               7:18, 7:21                 Garcia [9] - 3:2, 3:13,
     18:13                                                                               8:10, 14:6, 14:12,         13:11, 13:13, 13:15,
                              exactly [4] - 8:16,          3:20, 14:5, 14:11,
    defense [11] - 4:19,                                   14:18, 14:21, 14:24,          14:19, 14:22, 14:25,       14:4, 14:10, 14:13,
                               10:24, 11:6, 19:7
     5:13, 6:1, 6:12, 8:8,                                 16:25                         17:1, 17:3, 17:5,          14:17, 14:20, 14:23,
                              excuse [1] - 16:20
     9:20, 12:22, 17:24,                                                                 17:7, 17:10                15:4, 16:12, 16:22,
                              exhibits [2] - 4:3, 7:18    gentlemen [6] - 4:1,
     19:2, 19:9, 21:10                                                                 informed [1] - 6:4           16:23
                              exited [2] - 9:3, 16:23      4:15, 7:11, 10:17,
    deliberation [3] -                                     15:5, 16:9                  inquired [1] - 4:11        JURY [8] - 1:10, 2:4,
                              expedited [6] - 18:10,
     13:23, 16:19, 16:21                                  given [5] - 8:14, 12:17,     instructed [1] - 11:10       2:6, 2:8, 2:9, 2:11,
                               18:19, 18:21, 19:10,
    deliberations [2] -                                    17:14, 18:7, 20:20          instructing [1] - 10:12      2:13, 13:16
                               19:14, 20:2
     10:1, 16:15                                          GLENDA [2] - 1:23,           instruction [15] - 4:18,   jury's [1] - 3:21
                              explain [1] - 8:15
    DELIBERATIONS [1] -                                    21:20                         4:19, 5:8, 5:13, 5:15,
                              explanation/
     2:4
                               clarification [1] -        Government [4] -               5:23, 6:5, 6:20, 8:7,               K
    DEPUTY [3] - 3:4,                                      12:20, 17:16, 18:3,           8:8, 11:5, 11:8,
                               4:12                                                                               keep [2] - 7:21, 7:22
     10:5, 13:4                                            20:19                         11:17, 12:3, 12:15
                              extent [1] - 17:19                                                                  keeping [1] - 8:22
    DERIC [1] - 1:19                                      GOVERNMENT [1] -             instructions [9] -
Case 1:17-cr-20701-MGC Document 326 Entered on FLSD Docket 01/18/2020 Page 24 of 25
                                                                            24


    kind [1] - 18:23           might [1] - 5:6            11:14, 11:16, 11:17,       10:14                     6:2
    knowingly [1] - 14:8       Miguel [6] - 14:5,         11:18, 11:21, 11:23,      POWERS [2] - 1:23,        reached [2] - 13:6,
                                14:11, 14:18, 14:21,      14:14                      21:20                     13:15
               L                14:24, 16:25             office [5] - 19:9,         Powers [1] - 21:19        read [13] - 4:7, 4:17,
                               MIGUEL [1] - 1:7           19:19, 20:9, 20:15,       preceding [1] - 5:8        4:19, 6:20, 7:5, 8:5,
    ladies [3] - 7:11, 15:5,   mind [3] - 7:21, 7:22,     20:23                     prepare [1] - 19:10        8:8, 11:4, 15:8,
      16:9                      8:22                     Office [1] - 1:16          prepared [1] - 19:17       15:10, 16:17
    Ladies [3] - 4:1, 4:15,    moments [1] - 16:20       OFFICER [4] - 7:9,         present [1] - 18:12       reading [3] - 4:22, 5:9,
      10:17                    monday [1] - 1:5           9:2, 13:12, 16:22         presentation [1] -         8:10
    language [1] - 5:19        Morales [9] - 3:2,        officer [4] - 4:25, 5:1,    6:10                     reads [2] - 11:9, 11:17
    laser [2] - 6:7, 6:11       3:13, 3:20, 14:5,         7:1, 8:13                 presented [4] - 4:4,      ready [1] - 7:12
    laser-focused [2] -         14:11, 14:18, 14:21,     Official [1] - 1:23         7:18, 8:25, 9:23         really [1] - 5:2
      6:7, 6:11                 14:24, 16:25             one [6] - 4:15, 7:20,      presentence [3] -         reason [3] - 13:7,
    last [3] - 3:10, 10:7,     MORALES [1] - 1:7          8:3, 10:13, 16:12,         19:10, 19:11, 19:14       13:9, 13:22
      17:10                    morning [7] - 3:7, 3:8,    17:10                     presiding [1] - 3:6       reasonable [1] - 11:1
    Lauderdale [1] - 1:21       3:9, 3:16, 4:7, 7:11     open [2] - 10:3, 13:2      Prisons [3] - 17:18,      received [6] - 4:4,
    law [8] - 7:24, 7:25,      motion [1] - 18:10        opportunity [1] - 3:13      18:7, 20:20               7:19, 10:7, 13:5,
      8:1, 8:14, 8:15, 8:17,   moved [1] - 21:2          oppose [1] - 20:11         probation [5] - 19:9,      13:8, 18:6
      8:23, 12:13              moves [1] - 20:16         opposition [1] - 4:5        19:19, 20:9, 20:15,      recess [4] - 9:1, 9:25,
    least [1] - 9:14           moving [2] - 19:2,        order [3] - 3:1, 17:14,     20:23                     12:24, 13:1
    legal [1] - 6:23            21:3                      17:15                     probation's [1] - 20:13   record [1] - 7:3
    LEONARDO [1] - 1:7         MR [37] - 3:8, 3:9,       outside [1] - 7:1          proceed [1] - 7:12        reduce [1] - 19:4
    Leonardo [7] - 3:2,         3:20, 4:6, 4:7, 5:5,     overall [1] - 16:15        proceedings [4] -         refers [1] - 10:11
      14:5, 14:11, 14:18,       5:12, 5:17, 5:22, 6:3,                               10:3, 13:2, 13:25,       regard [6] - 3:17, 4:10,
      14:21, 14:24, 16:25       6:23, 9:10, 9:18,                   P                21:16                     5:3, 17:21, 18:3,
    less [1] - 19:21            9:20, 10:22, 10:23,                                 Proceedings [1] -          19:9
    letting [1] - 7:1           11:3, 11:25, 12:6,       P.A [1] - 1:19              21:12                    regarding [1] - 8:2
    Lezama [1] - 15:14          12:8, 12:12, 12:20,      p.m [10] - 1:8, 10:2,      proper [3] - 6:12,        related [1] - 4:20
    line [1] - 12:14            12:22, 12:25, 13:9,       10:3, 12:16, 13:1,         19:12, 20:5              relating [1] - 8:8
    listen [1] - 8:18           13:10, 17:17, 17:23,      13:2, 13:13, 16:23,       properly [1] - 18:16      reluctant [1] - 20:2
    logistics [1] - 9:11        18:2, 18:6, 18:23,        21:12                     proposal [1] - 12:14      remember [2] - 4:2,
    look [5] - 3:14, 9:22,      20:1, 20:12, 20:25,      PAGE [1] - 2:2             propose [3] - 3:25,        7:17
      10:11, 11:8, 12:6         21:6, 21:8, 21:10        page [10] - 4:18, 4:20,     4:14, 5:10               reminded [2] - 5:14,
    looked [1] - 11:3          must [2] - 4:2, 7:17       5:8, 5:12, 5:15, 5:21,    proposed [4] - 3:22,       6:8
    lynch [1] - 15:10                                     8:6, 8:7, 8:9, 10:20       5:19, 5:20, 12:1         remove [1] - 10:19
                                          N              PAGES [1] - 1:11           proposition [1] - 4:8     report [9] - 19:10,
               M                                         paragraph [1] - 10:20      Prosecutions [1] -         19:11, 19:17, 19:20,
                               nature [1] - 18:8         participation [2] -         1:16                      20:2, 20:4, 20:8,
    MACKENZIE [1] - 1:15       need [2] - 8:20, 19:21     16:10, 16:14              provide [2] - 7:15, 9:6    20:18, 20:24
    Magdalena [2] - 3:18,      needs [3] - 18:14,        particular [3] - 8:16,     provided [1] - 4:1        REPORTED [1] - 1:23
     3:21                       18:17, 18:25              18:25, 19:24              providing [2] - 3:22,     Reporter [1] - 1:23
    March [1] - 17:13          next [1] - 18:12          parties [3] - 17:14,        8:1                      reports [1] - 19:14
    marijuana [2] - 14:9,      NO [1] - 1:2               19:18, 21:7               publish [1] - 14:3        request [8] - 3:21,
     17:1                      North [3] - 1:24,         pass [4] - 4:24, 5:1,      published [1] - 15:5       4:12, 18:6, 18:10,
    Marshals [2] - 9:12,        18:15, 21:21              8:12, 13:17               put [1] - 5:17             19:8, 19:25, 20:21,
     18:13                     Northeast [1] - 1:17      pattern [4] - 10:11,                                  20:22
    Martinez [1] - 16:5        note [3] - 4:25, 8:12,     11:8, 12:3, 12:14
                                13:18
                                                                                               Q              requested [4] - 3:23,
    matter [3] - 5:2, 19:18,                             pause [1] - 13:25                                     4:2, 7:16, 18:19
     21:17                     notes [1] - 14:1          pending [1] - 18:15        QUESTION [2] - 2:8,       requesting [5] - 3:17,
    matters [3] - 9:8,         nothing [2] - 12:20,      perhaps [4] - 3:16,         2:9                       8:17, 8:21, 18:21,
     17:16, 18:4                12:22                     6:15, 17:17, 18:9         questions [3] - 4:23,      20:11
    mean [1] - 20:1                                      permanently [1] -           7:13, 8:11               requests [1] - 21:5
    meet [2] - 3:13, 20:16                O               16:20                     QUESTIONS [1] - 2:6       resolve [1] - 8:20
    members [3] - 4:16,                                  pina [1] - 15:12           quicker [2] - 19:12,      resolves [1] - 8:19
     8:3, 12:17                objection [4] - 3:22,     point [3] - 9:11, 11:7,     20:18                    respect [5] - 4:9, 7:22,
    Mendoza [1] - 15:16         4:6, 5:5, 5:19            18:12                                                14:7, 15:1, 17:25
                               obligations [1] - 16:13
    MIAMI [1] - 1:2
                               occasions [1] - 16:12
                                                         POLLING [1] - 2:13                    R              respond [2] - 15:6,
    Miami [7] - 1:4, 1:16,                               position [3] - 3:18,                                  15:9
     1:18, 1:24, 1:25,         OF [3] - 1:1, 1:4, 2:13    5:3, 5:25                 raise [1] - 9:10          RESPONSE [1] - 2:9
     21:21, 21:21              offense [8] - 11:11,      possession [1] -           rationale [2] - 5:24,     response [16] - 3:22,
Case 1:17-cr-20701-MGC Document 326 Entered on FLSD Docket 01/18/2020 Page 25 of 25
                                                                            25


      3:25, 5:4, 5:16, 5:17,     situation [1] - 18:24        15:19, 15:20, 15:21,      10:22, 12:20, 13:9,
      7:5, 7:6, 7:14, 8:2,       so.. [1] - 6:24              15:22, 15:23, 15:24,      17:17, 17:23, 18:6,
      9:6, 10:17, 10:21,         soon [1] - 19:19             15:25, 16:1, 16:2,        18:23, 20:25, 21:6,
      10:23, 12:2, 12:16         sooner [1] - 20:10           16:3, 16:4, 16:5,         21:8
    responses [3] - 7:13,        sorry [1] - 17:9             16:6, 16:7, 16:8,        Vazquez [2] - 3:12, 5:4
      8:25, 9:22                 sounds [1] - 12:2            16:9, 16:24, 17:20,      verbal [1] - 4:13
    RESPONSES [1] - 2:6          South [2] - 18:14,           17:24, 18:3, 18:18,      VERDICT [1] - 2:11
    retire [1] - 16:21            18:15                       19:7, 20:7, 20:15,       verdict [20] - 13:6,
    return [2] - 13:19,          Southeast [1] - 1:20         21:1, 21:7, 21:11         13:7, 13:15, 13:17,
      13:23                      Southern [1] - 3:5         theory [6] - 4:19, 5:13,    13:18, 13:20, 14:1,
    reviewed [1] - 9:24          SOUTHERN [1] - 1:1           6:1, 6:8, 6:12, 8:8       14:3, 14:15, 15:5,
    Rick [1] - 18:7              Spanish [1] - 3:3          thereto [1] - 5:11          15:6, 15:8, 15:10,
    rise [5] - 7:9, 9:2, 10:5,   speaks [1] - 16:17         three [1] - 10:14           16:16, 16:17, 17:21,
      13:4, 16:22                special [1] - 11:8         throughout [1] - 9:13       17:25
    robbery [3] - 11:20,         Special [1] - 1:16         Thursday [1] - 17:12       version [1] - 9:5
      14:9, 17:2                 specific [3] - 8:21,       TO [2] - 2:6, 2:9          view [2] - 3:11, 6:13
    Room [1] - 1:17               10:17, 21:5               today [1] - 9:11           vs [1] - 1:5
    room [3] - 13:23,            specifically [2] - 5:25,   Tower [1] - 1:20
      16:19, 16:21                20:21                     transcript [11] - 3:11,               W
    RPR [1] - 21:20              state [1] - 19:3             3:17, 3:21, 3:23,
                                 STATES [3] - 1:1, 1:4,       3:25, 4:2, 7:7, 7:16,    weighing [4] - 14:16,
                                                                                        15:2, 17:4, 17:11
                S                 1:12                        7:20, 8:25, 9:7
                                 States [8] - 1:16, 1:24,   transcription [1] -        wherein [1] - 10:8
    S-11 [4] - 11:8, 12:3,        3:4, 4:6, 9:18, 13:9,       21:16                    Wilcox [1] - 16:7
     12:5, 12:6                   21:8, 21:20               transcripts [1] - 9:23     word [3] - 10:8, 10:20,
    Salazar [1] - 16:1           stay [1] - 19:3            trial [3] - 4:4, 7:19,      18:13
    Scheduled [1] - 1:7          STENOGRAPHICAL               16:10                    words [1] - 19:8
    scheduled [1] - 17:12         LY [1] - 1:22             TRIAL [1] - 1:10           write [2] - 4:24, 8:12
    scheduling [1] - 17:19       steps [1] - 8:18           try [1] - 8:18             written [5] - 3:25, 7:4,
    seated [6] - 3:7, 9:4,       still [1] - 4:8            trying [1] - 12:4           7:5, 7:14, 9:22
     10:6, 13:5, 13:14,          Street [2] - 1:17, 1:20    two [6] - 7:7, 7:13,
     16:24                       subsequent [1] - 3:18        7:16, 7:23, 8:24,                   Y
    second [3] - 7:22, 9:5,      substance [1] - 14:15        10:13
     10:20                                                  type [1] - 19:15           yesterday [2] - 3:15,
                                 substantive [9] -
    Section [2] - 1:16,                                     typical [2] - 19:21,        4:7
                                  10:12, 10:13, 11:14,
     6:15                         11:16, 11:17, 11:18,        20:10
    security [4] - 4:25,          11:21, 11:23, 20:3        typically [2] - 19:13,                Z
     5:1, 7:1, 8:13              sufficient [1] - 5:18        19:15
    SECURITY [4] - 7:9,                                                                ZACCA [20] - 1:19,
                                 Suite [1] - 1:20                                       3:8, 3:20, 4:7, 5:17,
     9:2, 13:12, 16:22           suited [1] - 18:17                    U                6:23, 9:20, 10:23,
    see [5] - 8:19, 11:25,
                                 suppose [1] - 6:1                                      11:3, 11:25, 12:6,
     12:12, 19:22, 20:12                                    U.S.C [2] - 6:19, 6:21
                                                            unanimous [1] - 13:15       12:8, 12:12, 12:22,
    seem [2] - 10:16, 12:8
    send [2] - 8:24, 18:14
                                            T               unanimously [7] -           12:25, 13:10, 18:2,
                                                             14:4, 14:7, 14:10,         20:1, 20:12, 21:10
    sent [1] - 18:22             terms [1] - 17:15
                                                             14:14, 14:17, 14:20,      Zacca [5] - 1:19, 6:17,
    sentence [2] - 10:9,         testimony [2] - 4:3,
                                                             14:23                      18:12, 19:5, 19:24
     20:5                          7:18
                                                            unclear [1] - 19:7         Zacca's [1] - 3:12
    sentencing [5] -             THE [70] - 1:12, 1:15,
     17:12, 17:14, 18:10,          1:19, 2:6, 2:8, 2:10,    UNITED [3] - 1:1, 1:4,
     18:16, 18:19                  2:13, 3:7, 3:10, 3:24,    1:12
    service [1] - 16:12            4:9, 5:10, 5:16, 5:21,   United [8] - 1:16, 1:24,
    serving [1] - 7:25             5:24, 6:14, 6:25, 7:4,    3:4, 4:6, 9:18, 13:9,
    session [3] - 3:10,            7:11, 9:4, 9:17, 9:21,    21:8, 21:20
     10:5, 13:4                    10:6, 11:2, 11:7,        unusual [1] - 20:2
    short [2] - 10:10,             12:5, 12:7, 12:10,
     19:14                         12:16, 12:23, 13:5,                 V
    shorten [1] - 19:3             13:11, 13:14, 13:17,
    sign [1] - 13:21               14:1, 15:11, 15:12,      VAZQUEZ [19] - 1:15,
    signed [3] - 13:18,            15:13, 15:14, 15:15,      3:9, 4:6, 5:5, 5:12,
     14:2, 15:3                    15:16, 15:17, 15:18,      5:22, 6:3, 9:10, 9:18,
